                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Ray C. Schrock, P.C. (pro hac vice)
                              3   (ray.schrock@weil.com)
                                  Jessica Liou (pro hac vice)
                              4   (jessica.liou@weil.com)
                                  Matthew Goren (pro hac vice)
                                  (matthew.goren@weil.com)
                              5   767 Fifth Avenue
                                  New York, NY 10153-0119
                              6   Tel: 212 310 8000
                                  Fax: 212 310 8007
                              7
                                  KELLER & BENVENUTTI LLP
                              8   Tobias S. Keller (#151445)
                                  (tkeller@kellerbenvenutti.com)
                              9   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             10   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             11   Tel: 415 496 6723
                                  Fax: 650 636 9251
                             12
                                  Attorneys for Debtors
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   and Debtors in Possession
                                                                      UNITED STATES BANKRUPTCY COURT
      767 Fifth Avenue




                             14                                       NORTHERN DISTRICT OF CALIFORNIA
                                                                           SAN FRANCISCO DIVISION
                             15

                             16    In re:                                       Bankruptcy Case
                                                                                No. 19-30088 (DM)
                             17    PG&E CORPORATION,
                                                                                Chapter 11
                             18             - and -                             (Lead Case)
                                                                                (Jointly Administered)
                             19    PACIFIC GAS AND ELECTRIC
                                   COMPANY,                     MOTION PURSUANT TO 11 U.S.C. §§ 105(a) AND 363(b) AND
                             20                        Debtors. FED. R. BANKR. P. 2002 AND 6004(h) FOR AN ORDER (A)
                                                                                AUTHORIZING DEBTORS TO ESTABLISH AND FUND
                             21     Affects PG&E Corporation                   PROGRAM TO ASSIST WILDFIRE CLAIMANTS WITH
                                    Affects Pacific Gas and Electric           ALTERNATIVE LIVING EXPENSES AND OTHER URGENT
                             22    Company                                      NEEDS AND (B) GRANTING RELATED RELIEF
                                    Affects both Debtors                       (“WILDFIRE ASSISTANCE PROGRAM MOTION”)
                             23
                                   * All papers shall be filed in the Lead      Date: May 22, 2019
                             24    Case, No. 19-30088 (DM).                     Time: 9:30am (Pacific Time)
                                                                                Place: United States Bankruptcy Court
                             25                                                         Courtroom 17, 16th Floor
                                                                                        San Francisco, CA 94102
                             26
                                                                                Objection Deadline: May 15, 2019
                             27                                                                     4:00 p.m. (Pacific Time)

                             28

                              Case: 19-30088          Doc# 1777        Filed: 05/01/19   Entered: 05/01/19 13:38:45            Page 1 of
                                                                                   10
                              1                  PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the

                              2   “Utility”), as debtors and debtors in possession (collectively, “PG&E” or the “Debtors”) in the above-

                              3   captioned chapter 11 cases (the “Chapter 11 Cases”), hereby submit this Motion (the “Motion”)

                              4   pursuant to sections 105(a) and 363(b) of title 11 of the United States Code (the “Bankruptcy Code”)

                              5   and Rules 2002 and 6004(h) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

                              6   for entry of an order (a) authorizing the Debtors to establish and fund a program to assist those displaced

                              7   by the 2017 and 2018 Wildfires (as defined below) with alternative living expenses and other urgent

                              8   needs and (b) granting related relief.

                              9          A proposed form of order granting the relief requested herein is annexed hereto as Exhibit A

                             10   (the “Proposed Order”).

                             11

                             12

                             13
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14
      767 Fifth Avenue




                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                              Case: 19-30088       Doc# 1777      Filed: 05/01/19     Entered: 05/01/19 13:38:45        Page 2 of
                                                                              10
                              1                         MEMORANDUM OF POINTS AND AUTHORITIES

                              2
                                  I.     JURISDICTION
                              3
                                                 The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334,
                              4
                                  the Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D.
                              5
                                  Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District Court for the
                              6
                                  Northern District of California (the “Bankruptcy Local Rules”). This is a core proceeding pursuant to
                              7
                                  28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.
                              8
                                  II.    BACKGROUND
                              9
                                                 On January 29, 2019 (the “Petition Date”), the Debtors commenced with the Court
                             10
                                  voluntary cases under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their
                             11
                                  businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and 1108
                             12
                                  of the Bankruptcy Code. The Debtors’ Chapter 11 Cases are being jointly administered for procedural
                             13
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  purposes only pursuant to Bankruptcy Rule 1015(b).
                             14
      767 Fifth Avenue




                                                 On February 12, 2019, the United States Trustee (the “U.S. Trustee”) appointed an
                             15
                                  Official Committee of Unsecured Creditors (the “Creditors Committee”). On February 15, 2019, the
                             16
                                  U.S. Trustee appointed an Official Committee of Tort Claimants (the “Tort Claimants Committee”
                             17
                                  and, together with the Creditors Committee, the “Committees”).
                             18
                                                 Additional information regarding the circumstances leading to the commencement of the
                             19
                                  Chapter 11 Cases and information regarding the Debtors’ businesses and capital structure is set forth in
                             20
                                  the Amended Declaration of Jason P. Wells in Support of the First Day Motions and Related Relief
                             21
                                  [Docket No. 263] (the “Wells Declaration”).
                             22
                                  III.   THE 2017 AND 2018 NORTHERN CALIFORNIA WILDFIRES
                             23
                                                 The background to the 2017 and 2018 Northern California wildfires is set out in further
                             24
                                  detail in the Wells Declaration. A brief summary of the relevant background is outlined below.
                             25
                                         A.      The 2017 Fires and 2018 Camp Fire
                             26
                                                 Beginning on October 8, 2017, multiple wildfires spread throughout Northern California.
                             27

                             28


                              Case: 19-30088      Doc# 1777      Filed: 05/01/19    Entered: 05/01/19 13:38:45        Page 3 of
                                                                             10
                              1   Cal Fire reported that 21 major fires (the “2017 Fires”)1 burned over 245,000 acres and destroyed an

                              2   estimated 8,900 structures.

                              3                  On November 8, 2018, a wildfire began near the city of Paradise, Butte County, California

                              4   (the “2018 Camp Fire”, and together with the 2017 Fires, the “2017 and 2018 Wildfires”). Cal Fire

                              5   reported that the 2018 Camp Fire consumed approximately 153,336 acres, and caused the destruction of

                              6   13,972 residences.

                              7                  It is important to note that, as of the date of this Motion, there has been no legal

                              8   determination that the Debtors are liable for any claims associated with the 2017 and 2018 Wildfires.

                              9   The filing of this Motion shall not constitute or be deemed to constitute an acknowledgement or

                             10   admission of liability.

                             11   IV.    THE PROPOSED WILDFIRE ASSISTANCE PROGRAM

                             12
                                         A.      Background
                             13
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                 Many of those who lost their homes in the 2017 and 2018 Wildfires (the “Wildfire
                             14
      767 Fifth Avenue




                                  Claimants”) continue to struggle to find affordable alternative housing. It is the Debtors’ understanding
                             15
                                  that, although many of the Wildfire Claimants expect to have the costs of substitute or temporary housing
                             16
                                  (known as “Alternative Living Expenses”) for twelve (12) to twenty-four (24) months covered through
                             17
                                  their insurance companies, others are uninsured or have exhausted their insurance.
                             18
                                                 To provide some relief from the financial stress and burden many of the displaced
                             19
                                  Wildfire Claimants are experiencing, the Debtors have developed, and by this Motion seek approval to
                             20
                                  establish and fund, a program that will assist certain Wildfire Claimants with their Alternative Living
                             21
                                  Expenses and other urgent needs (the “Wildfire Assistance Program”). The Wildfire Assistance
                             22
                                  Program is intended to aid certain Wildfire Claimants who are either uninsured or still in need of
                             23
                                  assistance for Alternative Living Expenses or other urgent needs.
                             24

                             25

                             26
                                  1
                             27    The 2017 Fires are the Atlas, Adobe, Blue, Cascade, Cherokee, Honey, LaPorte, Lobo, Macaama,
                                  McCourtney, Nuns, Norrbom, Partrick, Pocket, Point, Pressley, Pythian, Redwood, Sulphur, Tubbs
                             28   and 37 fires.


                              Case: 19-30088       Doc# 1777     Filed: 05/01/19     Entered: 05/01/19 13:38:45        Page 4 of
                                                                             10
                              1          B.      Proposed Terms of the Wildfire Assistance Program

                              2                  The Debtors propose to provide support to those Wildfire Claimants who have been

                              3   displaced from their primary residence as a result of the 2017 and 2018 Wildfires.

                              4                  The Debtors propose depositing $105 million into a segregated account (the “Wildfire

                              5   Assistance Fund”) to be controlled by an independent third-party administrator, who will disburse and

                              6   administer the funds (the “Administrator”).        The Debtors will engage in discussions with the

                              7   Committees regarding a suitable person to be appointed as the Administrator as expeditiously as

                              8   possible, and upon agreement, will file a notice with the Court disclosing the identity and qualifications

                              9   of the person selected to serve as Administrator. If, however, the Debtors and the Committees cannot

                             10   agree upon an appropriate individual to serve as the Administrator, the Debtors will file a further motion

                             11   with the Court seeking the appointment of an appropriate individual as the Administrator.

                             12                  The Administrator will be responsible for developing the specific eligibility requirements

                             13   and application procedures for the distribution of the Wildfire Assistance Fund to eligible Wildfire
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   Claimants (the “Program Terms”). The Program Terms will be consistent with the following principles
      767 Fifth Avenue




                             15   and guidelines:

                             16                  1.      Eligibility Criteria

                             17                          a)     The Administrator will determine the eligibility criteria for participation
                                                                in and receipt of funds from the Wildfire Assistance Program, including
                             18                                 the types of expenses Wildfire Claimants can obtain financial assistance
                                                                for and the amount of assistance to be provided to each eligible Wildfire
                             19
                                                                Claimant (the “Eligibility Criteria”).
                             20
                                                         b)     In developing the Eligibility Criteria, the Administrator must ensure that
                             21                                 the Wildfire Assistance Fund is distributed in a fair and equitable manner,
                                                                and assistance is prioritized to those eligible Wildfire Claimants who are
                             22                                 most in need, including those who are currently without adequate shelter
                                                                (e.g., living in tents). The Administrator shall consult with the Federal
                             23                                 Emergency Management Agency (“FEMA”) as to the Eligibility Criteria
                             24                                 to ensure eligible Wildfire Claimants do not receive funds from both
                                                                FEMA and the Wildfire Assistance Program for the same expenses.
                             25
                                                 2.      The Administrator’s Authority and Obligations
                             26
                                                         a)     The Administrator will be authorized to engage (i) a claims management
                             27                                 firm, (ii) a legal advisor, (iii) an accounting firm, and (iv) in consultation
                                                                with the Debtors and with the consent of the Committees or by further
                             28


                              Case: 19-30088        Doc# 1777    Filed: 05/01/19     Entered: 05/01/19 13:38:45         Page 5 of
                                                                             10
                              1                                  Court order, any other professional the Administrator deems necessary or
                                                                 appropriate to assist in administering the Wildfire Assistance Program in
                              2                                  accordance with these principles and guidelines (collectively, the
                                                                 “Program Professionals”). The Administrator may also partner with
                              3
                                                                 local housing agencies and community organizations with relevant
                              4                                  experience and expertise (the “Local Organizations”) to assist with the
                                                                 administration of the Wildfire Assistance Program. The costs of
                              5                                  administering the Wildfire Assistance Program, including the
                                                                 Administrator’s fees, the fees of the Program Professionals and costs
                              6                                  associated with partnering with Local Organizations (collectively, the
                                                                 “Fund Expenses”) will be paid from the Wildfire Assistance Fund. The
                              7
                                                                 Fund Expenses shall not exceed $5 million in total.
                              8
                                                         b)      The Administrator must prepare and, within 30 days after the end of a
                              9                                  quarterly period (or such longer period as may be agreed to by the
                                                                 Administrator and the Committees or as authorized by Court order), file
                             10                                  quarterly reports with the Court and serve such reports on counsel to the
                                                                 Debtors and the Committees. These reports must include (i) the number
                             11
                                                                 of applications submitted to and processed by the Wildfire Assistance
                             12                                  Program during the preceding quarter, and (ii) an account of the receipts
                                                                 and disbursements from the Wildfire Assistance Fund during the
                             13                                  preceding quarter.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14                          c)      The Administrator must keep adequate administrative and financial
      767 Fifth Avenue




                                                                 records of the Wildfire Assistance Program, including a record of to whom
                             15                                  disbursements from the Wildfire Assistance Fund are made and in what
                             16                                  amounts. The Debtors and the Committees may inspect all the Wildfire
                                                                 Assistance Program’s records upon request.
                             17
                                  V.     BASIS FOR RELIEF REQUESTED
                             18
                                                 Section 363(b) of the Bankruptcy Code provides, in relevant part, that “[t]he [debtor],
                             19
                                  after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business, property
                             20
                                  of the estate.” 11 U.S.C. § 363(b)(1). Under section 363 of the Bankruptcy Code, a court may authorize
                             21
                                  a debtor to use estate funds where a sound business purpose exists for doing so. See In re Ionosphere
                             22
                                  Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989). The business judgment rule is satisfied where
                             23
                                  “the directors of a corporation acted on an informed basis, in good faith and in the honest belief that the
                             24
                                  action taken was in the best interests of the company.” See, e.g., Official Comm. of Subordinated
                             25
                                  Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1992)
                             26
                                  (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)); see also F.D.I.C. v. Castetter, 184 F.3d
                             27
                                  1040, 1043 (9th Cir. 1999) (the business judgment rule “requires directors to perform their duties in good
                             28


                              Case: 19-30088       Doc# 1777      Filed: 05/01/19     Entered: 05/01/19 13:38:45         Page 6 of
                                                                              10
                              1   faith and as an ordinarily prudent person in a like circumstance would”). “Where the debtor articulates

                              2   a reasonable basis for its business decisions (as distinct from a decision made arbitrarily or capriciously),

                              3   courts will generally not entertain objections to the debtor’s conduct.” Comm. of Asbestos-Related

                              4   Litigants v. Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 616 (Bankr. S.D.N.Y.

                              5   1986). Courts construing California law have consistently declined to interfere with corporate decisions

                              6   absent a showing of bad faith, self-interest, or gross negligence, and have upheld a board’s decisions as

                              7   long as such decisions were made in good faith. Scouler & Co., LLC v. Schwartz, No. 11-CV-06377

                              8   NC, 2012 WL 1502762, at *4 (N.D. Cal. Apr. 23, 2012); Berg & Berg Enterprises, LLC v. Boyle, 178

                              9   Cal. App. 4th 1020, 1046 (2009).

                             10                  The Court may also rely on its equitable powers under section 105 of the Bankruptcy

                             11   Code to grant the relief requested in this Motion. Section 105(a) of the Bankruptcy Code empowers the

                             12   Court to “issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

                             13   of this title.” 11 U.S.C. § 105(a).
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14                  The Debtors believe that funding and establishing the Wildfire Assistance Program to aid
      767 Fifth Avenue




                             15   those displaced by the 2017 and 2018 Wildfires represents a sound exercise of their business judgment.

                             16   Although no determination has been made that the Debtors are legally responsible for the 2017 and 2018

                             17   Wildfires, Cal Fire has issued determinations that the Utility’s equipment was involved with the ignition

                             18   of 18 of the 2017 Fires. In addition, although the cause of the 2018 Camp Fire remains under

                             19   investigation and no determination has been made that the Debtors are legally responsible, based on

                             20   information which has been reported to the California Public Utilities Commission and other agencies,

                             21   the Debtors believe it is probable that the Utility’s equipment will be determined to be an ignition point

                             22   of the 2018 Camp Fire.2

                             23                  Under these circumstances, the Debtors’ senior management and their Boards of

                             24   Directors determined that it would be appropriate to establish the Wildfire Assistance Program to provide

                             25
                                  2
                             26    Disbursements made under the Wildfire Assistance Program to eligible Wildfire Claimants might
                                  otherwise be entitled to be claimed by such individuals as damages arising from the 2017 and 2018
                             27   Wildfires. It is the Debtors’ expectation that those who receive financial assistance under the Wildfire
                                  Assistance Program will not later seek a double recovery on account of any reimbursed or covered
                             28   expenses.


                              Case: 19-30088       Doc# 1777      Filed: 05/01/19      Entered: 05/01/19 13:38:45         Page 7 of
                                                                              10
                              1   some relief to the people who lost their homes and are currently in need of temporary housing or have

                              2   other urgent needs. Without in any way minimizing the loss and suffering incurred by others, these

                              3   individuals are currently undergoing significant hardship in their day to day lives and the Debtors believe

                              4   it is appropriate and a justified expenditure of assets to address this need as provided in the Motion.

                              5                  As stated above, the Wildfire Assistance Fund will be administered and disbursed by an

                              6   independent third party, consistent with the Program Terms, and in a manner designed to assure that the

                              7   purposes of the Motion are achieved, and that the needs of those Wildfire Claimants most in need of

                              8   temporary housing or who have other urgent needs are addressed. The Administrator will be required

                              9   to maintain appropriate records of the funds’ operations and disbursements, including disbursements

                             10   made to eligible Wildfire Claimants, and to file regular reports with the Court.

                             11                  Under these circumstances, the Debtors believe that establishing and funding the Wildfire

                             12   Assistance Program clearly represents a sound and reasonable exercise of their business judgment and

                             13   that, accordingly, the relief requested in this Motion should be granted.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   VI.    REQUEST FOR BANKRUPTCY RULE 6004(h) WAIVER
      767 Fifth Avenue




                             15                  To meet the temporary housing and other urgent needs of those eligible Wildfire

                             16   Claimants impacted by the 2017 and 2018 Wildfires, it is important the Wildfire Assistance Program be

                             17   established and available to distribute funds as soon as possible. Thus, the Debtors request a waiver of

                             18   the 14-day stay of an order authorizing the use, sale, or lease of property outside the ordinary course of

                             19   business under Bankruptcy Rule 6004(h) and the Court find that ample cause exists to grant a waiver of

                             20   Bankruptcy Rule 6004(h).

                             21   VII.   RESERVATION OF RIGHTS

                             22                  Nothing contained herein is intended to be or shall be construed as (i) an admission as to

                             23   the validity of any claim against the Debtors, (ii) a waiver of the Debtors’ or any appropriate party in

                             24   interest’s rights to dispute any claim, or (iii) an approval or assumption of any agreement, contract,

                             25   program, policy, or lease under section 365 of the Bankruptcy Code. Likewise, if the Court grants the

                             26   relief sought herein, any payment made pursuant to the Court’s order is not intended to be and should

                             27   not be construed as an admission to the validity of any claim or a waiver of the Debtors’ rights to dispute

                             28


                              Case: 19-30088      Doc# 1777       Filed: 05/01/19     Entered: 05/01/19 13:38:45        Page 8 of
                                                                              10
                              1   such claim subsequently. Moreover, as stated, neither the filing of this Motion nor the entry of an order

                              2   granting the relief requested shall constitute or be deemed to constitute an acknowledgement or

                              3   admission by the Debtors of liability or responsibility for any of the 2017 and 2018 Wildfires or for any

                              4   claims related thereto.

                              5   VIII. NOTICE

                              6                  Notice of this Motion will be provided to (i) the Office of the United States Trustee for

                              7   Region 17 (Attn: James L. Snyder, Esq. and Timothy Laffredi, Esq.); (ii) counsel to the Creditors

                              8   Committee; (iii) counsel to the Tort Claimants Committee; (iv) the Securities and Exchange

                              9   Commission; (v) the Internal Revenue Service; (vi) the Office of the California Attorney General; (vii)

                             10   the California Public Utilities Commission; (viii) the Nuclear Regulatory Commission; (ix) the Federal

                             11   Energy Regulatory Commission; (x) the Office of the United States Attorney for the Northern District

                             12   of California; (xi) counsel for the agent under the Debtors’ debtor in possession financing facility; and

                             13   (xii) those persons who have formally appeared in these Chapter 11 Cases and requested service pursuant
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   to Bankruptcy Rule 2002. The Debtors respectfully submit that no further notice is required.
      767 Fifth Avenue




                             15                  No previous request for the relief sought herein has been made by the Debtors to this or

                             16   any other Court.

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                              Case: 19-30088         Doc# 1777   Filed: 05/01/19     Entered: 05/01/19 13:38:45       Page 9 of
                                                                             10
                              1                  WHEREFORE the Debtors respectfully request entry of an order granting (i) the relief

                              2   requested herein as a sound exercise of the Debtors’ business judgment and in the best interests of their

                              3   estates, creditors, shareholders, and all other parties in interest, and (ii) such other and further relief as

                              4   the Court may deem just and appropriate.

                              5

                              6   Dated: May 1, 2019

                              7                                                          WEIL, GOTSHAL & MANGES LLP
                                                                                         KELLER & BENVENUTTI LLP
                              8

                              9

                             10
                                                                                         By:     /s/ Jane Kim
                             11                                                                  Jane Kim
                             12

                             13                                                          Attorneys for Debtors
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                                                         and Debtors in Possession
                             14
      767 Fifth Avenue




                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                              Case: 19-30088        Doc# 1777      Filed: 05/01/19      Entered: 05/01/19 13:38:45         Page 10
                                                                             of 10
